Citation Nr: 0416845	
Decision Date: 06/25/04    Archive Date: 06/30/04	

DOCKET NO.  00-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fibrocystic breast disease. 

2.  Whether severance of disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of chronic 
infection, drainage and inability to maintain and wear an 
implant in the right breast was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1981 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board remanded the appeal in June 2003.  

In an August 1997 statement the appellant indicated a desire 
to claim entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for her left breast.  In a September 2003 
statement the appellant indicated a desire to claim 
entitlement to an increased rating for residuals of fractures 
of the 4th and 5th fingers of the left hand, and entitlement 
to service connection for a psychiatric disability as 
secondary to service-connected disability.  These issues are 
referred to the RO for its consideration.  


FINDINGS OF FACT

1.  Entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 due to chronic infection, 
drainage, and inability to maintain and wear an implant in 
the right breast was established by RO decision in March 
1997.  

2.  By rating decision in July 2000, the RO severed 
disability compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for chronic infection, drainage, and 
inability to maintain and wear an implant in the right 
breast.  

3.  The evidence of record at the time reasonably supported 
the March 1997 RO decision.  


CONCLUSION OF LAW

The March 1997 RO decision, which granted disability 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for chronic infection, drainage and inability to maintain and 
wear an implant in the right breast, was not clearly and 
unmistakably erroneous and there was no legal basis for the 
July 2000 severance of entitlement to disability compensation 
pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 7103 (West 2002); 38 C.F.R. § 3.105(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's decision with respect to the issue 
finally decided herein, the veteran has not been prejudiced 
by any failure to fully comply with the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. § 5100 et seq. (West 
2002); see Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue before the Board is whether the RO's July 2000, 
severance of disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for chronic infection, 
drainage and inability to maintain and wear an implant in the 
right breast was proper.  Applicable law provides that 
service connection will be severed only where the evidence 
establishes that the grant of service connection was clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  38 C.F.R. § 3.105(d).  Therefore, the 
underlying question is whether the RO's March 1997 rating 
decision, which granted disability compensation pursuant to 
38 U.S.C.A. § 1151 for chronic infection, drainage and 
inability to maintain and wear an implant in the right 
breast, was clearly and unmistakably erroneous.  If so, then 
the RO's July 2000 severance was proper.  If not, then the 
veteran is entitled to restoration of disability compensation 
pursuant to 38 U.S.C.A. § 1151 for chronic infection, 
drainage and inability to maintain and wear an implant in the 
right breast.  

With regard to what constitutes clear and unmistakable error, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) in discussing another provision of 
38 C.F.R. § 3.105, stated that:  

It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of "error."  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. 
§ 3.105(d) there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied.  
Id., at 313.  

Graves v. Brown, 6 Vet. App. 166, 170 (1994).  

The appellant's claim was adjudicated under the provisions of 
38 U.S.C.A. § 1151 as they existed prior to October 1, 1997.  
Pursuant to 38 U.S.C.A. § 1151, as it existed before October 
1, 1997, generally where any veteran shall have suffered an 
injury, or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disabilities to 
the veteran, disability compensation shall be awarded in the 
same manner as if such disability were service connected.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd.,  
sub. nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd., Brown v. Gardner, 115 S. Ct. 552 (1994), the United 
States Supreme Court held that fault of the VA need not be 
shown as an element of recovery under 38 U.S.C.A. § 1151.  
The Supreme Court did state, however, that "it would be 
unreasonable...to be believe that Congress intended to 
compensate victims for the necessary consequences of 
treatment to which they consented.  (i.e., compensating a 
veteran who consents to the amputation of a gangrenous limb 
for the loss of the limb.)"  Gardner, 115 S. Ct. at 556, (in 
III par. Title 38 C.F.R. § 3.358 (1997), as amended effective 
July 22, 1996, to comply with the Supreme Court's decision in 
Gardner, states in pertinent part that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such disability.  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the injury.  In determining 
if additional disability resulted from an injury or 
aggravation of an existing disease or injury, it will be 
necessary to show that the additional disability is actually 
a result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  If this shown compensation will be payable for 
such disability.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the injury 
on which the claim for compensation is based will be compared 
with a subsequent physical condition resulting from the 
injury.  In determining whether additional disability 
resulted from an injury or aggravation of an existing disease 
or injury, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(a)(b)(c).  

VA treatment records reflect that the veteran underwent a 
bilateral mastectomy with implants in October 1986.  In March 
1987 she underwent implant revision, with larger implants 
being installed.  

A February 1996 VA treatment record reflects that the veteran 
had undergone removal of the Silicone implants three weeks 
before, and these had been replaced with Saline implants, 
secondary to rupture.  March 1996 VA treatment records 
reflect that the veteran underwent removal of the right 
breast implant.  A May 1996 VA hospital discharge summary 
reflects that the veteran underwent incision and drainage of 
the right breast for a draining sinus of the right breast.  
The diagnosis was chronic infected right breast sinus.  

After reviewing the record in this case, the Board finds that 
the facts were correctly known at the time of the March 1997 
RO decision, and there is no indication that the law was not 
correctly applied.  It is clear from the record that chronic 
infection, drainage and inability to maintain and wear an 
implant in the right breast were not "necessary consequences" 
of the bilateral mastectomy and subsequent implants with 
revisions.  In light of the competent medical evidence of 
record at the time of the March 1997 RO decision, the Board 
is unable to identify any error of fact or law in the March 
1997 RO decision that would compel a different result.  
Accordingly, there is no legal basis for the July 2000 RO 
decision that severed disability compensation pursuant to 
38 U.S.C.A. § 1151 for chronic infection, drainage and 
inability to maintain and wear an implant in the right 
breast.  


ORDER

Restoration of disability compensation pursuant to 
38 U.S.C.A. § 1151 for chronic infection, drainage and 
inability to maintain and wear an implant in the right breast 
is warranted.  To this extent, the appeal is granted.


REMAND

A review of the June 2003 letter to the veteran reflects that 
it does not fully comply with the requirements of 38 C.F.R. 
§ 3.159(b).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable precedent.  

2.  Then, the RO should readjudicate the 
issue remaining on appeal.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Veterans Appeals for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



